DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3 March 2022 have been fully considered but they are not persuasive. 
Regarding the proposed amendments to claim 1, Applicant argues that “the Examiner appears to have already agreed that the above claimed features are not taught by Aagard and Ahiska” (see page 10 of Remarks).  The above claimed features appear to be “analyzing the video images from each robotic camera, according to an algorithm to determine whether the video images meet predefined image criteria to identify a region of interest; wherein the analysis comprises player position detection, ball position detection and applying rules to identify the region of interest”.  However, the Examiner respectfully disagrees with this conclusion.  
As stated in the Final Rejection (see page 7) Ahsika teaches “analyzing images from a robotic camera, according to an algorithm to determine whether the video images meet predefined image criteria (figure 8 exhibits step 810 in which an image from a robotic camera is analyzed to determine if predefined criteria are met as disclosed at paragraph 71); and if one or several image criteria are not met, adapting one or several of the parameters of the robotic camera such that the video images from the robotic camera meet or at least better meet the predefined image criteria (figure 8 exhibits step 812 wherein if the criteria are not met, then PTZ parameters are updated as disclosed at paragraph 71).”  
Because the examiner relied on Ahiska for teaching the analysis limitation, Applicant’s arguments with respect to Kim’s alleged failure to disclose said limitation (see pages 10 and 11 of Remarks) are moot.

In view of the foregoing, the Examiner is not persuaded and the claims stand rejected as detailed in the Final Rejection.
The new claims would require further search and consideration and therefore the amendment will not be entered.  For example, the new claims raise the issue of new matter.  Paragraph 30 of Applicant’s Specification as filed defines a human-operated camera as being different from a stationary camera “the main camera is a human operated camera or stationary wide field-of-view camera”.  Because Applicant’s Specification as filed a dependent claim 18 claiming stationary cameras as “the at least one human-operated main camera”, claim 18 is directed to new matter. Furthermore, the new subject matter claimed in claims 18 and 19 require further search and consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696